Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/07/22 has been entered. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

nonobviousness.
Claims 1, 4-5, 7-11, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al, US Patent No. 9,760,871.
	Regarding claims 1, 8, and 14, Pourfallah et al disclose an event-triggered business-to-business electronic payment processing apparatuses method and system comprising: a user, e.g., 121a-b, may wish to purchase products at a merchant store, e.g., 123a, or at a merchant website, e.g., 123b; for example, at a merchant store, the user may scan barcodes for a number of products, e.g., 122a, at a POS terminal in the store, e.g., 123a, and then indicate that the user wishes to checkout the scanned items; the POS terminal may generate a Quick Response ("QR") code, e.g., 125a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network; the POS terminal may also communicate to the user device (wallet) via NFC 115; the user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone; the user device may have executing on it an app for snapping the merchant-product QR code; the user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction; the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network (e.g., credit card processing network). (See fig. 1E; col. 10, line 56+).
	Pourlallah et al disclose that the user may swipe a magnetic card or tap on the mobile device to lunch the mobile application to process the payment, recognize that the device may the type of information used, such as the chip card id, user code, phone number, etc., to verify the card is just a matter of choice, failing to provide any advantage within the art. With respect to deleting the card serial number of the card after the authorization request is sent, such limitation is very common in art, POS devices and mobile payment devices don’t permanently store customers card information, card information are usually temporarily store in the RAM to process transactions. Furthermore, Pourfallah et al do not disclose storing the card serial number in the mobile device.  Therefore, to delete the card serial number after the authorization is sent would have been an obvious extension as taught by the prior art. The additional details in the claims is a matter of engineering choice for meeting specific customer requirements. Therefore, it would have been an obvious extension as taught by the prior art.  
	Regarding claims 2-3, 13, 19-20, the user device is a smart phone or similar portable device that can scan the merchant QR code and/or manually enter payment information.
	Regarding claims 5-6, 10-11, 16-17, the prior art teaches a wallet that can hold a plurality of cards and with respect to the type of card, such limitation is obvious as discussed in the background invention. An artisan would have been able to employ any available card in order to meet specific customer requirements.
	Regarding claims 7, 12, 18, once the device submits the payment authorization, its processing function is terminated. With respect to deleting information after the transaction is processed, it is not a requirement for payment devices to store card information and/or loyalty .
Allowable Subject Matter
Claims 4, 9, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The applicant teaches a system for a customer initiated payment transaction which includes a customer mobile device-having a digital wallet, a customer MFD card, a merchant device, a server having a database which stores the merchant information, wherein the customer receives the merchant information and the payment information to activate the mobile device wallet for processing the payment transaction, wherein the mobile device wallet is activated for processing the payment transaction via NFC between the MFD card and the mobile device, wherein the mobile device receives the MFD card serial number or the chip serial number, matching the chip serial number or the M FD card serial number with stored information on the mobile device in order to activate the mobile device wallet for processing the transaction, wherein the mobile device obtains geolocation data of the merchant device using a global positioning sensor of the mobile device and send the geolocation data to the server, and in response the server searches the merchant information corresponding to the geolocation data and send the merchant information to the mobile device. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 03/07/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In view of the terminal disclaimer, the double patent rejection has been withdrawn.
In response to the applicant’s argument that the mobile device deletes the card information after the authorization is sent, such limitation is very common in art, POS devices and mobile payment devices don’t permanently store customers card information, card information are usually temporarily store in the RAM to process transactions. Therefore, to delete the card serial number after the authorization is sent would have been an obvious extension as taught by the prior art. The applicant argued that the prior art (Pourfallah et al, US Patent No. 9,760,871) does not disclose swiping a card to activate the mobile application, the examiner disagrees. The prior art teaches that user may swipe the card through a card reader of the user device (par. 869). Furthermore, attaching card reading devices to mobile device, such as cell phones, is very common in the art for performing financial transactions. The applicant’s argument is not persuasive.  Additionally, the customer device acts as POS terminal or has POS functionalities, the examiner respectfully disagrees. The prior art (Pourfallah et al, US Patent No. 9,760,871) teaches that the user device may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone; the user device may have executing on it an app for snapping the merchant-product QR code; the user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction; the user device may utilize the product and merchant information extracted from the QR code, and financial payment information from the virtual wallet, to create a purchase transaction request, and submit the request to a payment network. These functions, such as capturing QR codes, initiating purchase transactions, submitting transaction requests to the payment networks, are POS functions. The prior art further discloses that payment network may communicate directly to the user device 126, such as providing customer receipt to the customer (col. 9, line 40). The applicant’s argument is not persuasive. With respect to activating the mobile application for processing a payment transaction, the prior art uses an APP having application stored therein. The user can swipe a card or tap on the mobile to lunch the application for processing transactions. The prior art also disclose that other wireless communications can also be used as alternate for communicating to the user device. Furthermore, the user is using a smart phone for processing the transactions, to activate a smartphone and/or its applications is routine process to ordinary artisans, which therefore obvious. With respect to sending the chip serial number, the prior art teaches swiping the card to activate the device for processing transaction, the information obtains from the card is not limited to a particular type of data. By swiping the card, it could be set to retrieve any kind of data, including customer name, account number, serial number, etc., as required by specific application. Such limitation is also a matter of engineering choice for meeting specific customer requirements. The applicant’s general argument is not persuasive. Refer to the rejection above.
Conclusion                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/               Primary Examiner, Art Unit 2876